DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Accelerated Examination Interview
            According to Office policy, in Accelerated Examination applications an Office action, other than a Notice of Allowance and Fee(s) Due (Notice of Allowance), will not be issued unless either: 1) an interview was conducted but did not result in an agreed to action that places the application in condition for allowance, or, 2) a determination is made that an interview would be unlikely to result in the application being placed in condition for allowance. In the instant application, after conferencing a determination was made that an interview at this time would be unlikely to result in the application being place in condition for allowance.

Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

Claim Objections
Claims 1, 3, 5, 7, 9 and 11 are objected to because of the following informalities: at line 5 of claim 1, “usage” should apparently read –user--; at line 9 of claim 1, “based an input” should apparently read –based on an input--; at line 13 of claim 1, “the same type as the given type” should apparently read –the given type--; at line 3 of claim 3, “that external device” should apparently read –said external device--; at line 7 of claim 5, “usage” should apparently read –user--; at line 11 of claim 5, “based an input” should apparently read –based on an input--; at line 14 of claim 5, “the same networked computer” should apparently read –the one of the plurality of networked computers--; at line 15 of claim 5, “the same networked computer” should apparently read –the one of the plurality of networked computers--; at line 15 of claim 5, “that same networked computer” should apparently read –the one of the plurality of networked computers--; at line 17 of claim 5, “the same type as the given type” should apparently read –the given type--; at line 3 of claim 7, “that external device” should apparently read –said external device--; at line 3 of claim 9, “usage” should apparently read –user--; at line 8 of claim 9, “based an input” should apparently read –based on an input--; at line 11 of claim 9, “the same type as the given type” should apparently read –the given type--; and at line 3 of claim 11, “that external device” should apparently read –said external device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 9 of claim 1, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 6.  A suggested amendment is –a user profile of the plurality of user profiles--.
Claim 1 at line 22 recites the limitation "the above-listed processes".  There is insufficient antecedent basis for this limitation in the claim.
At line 13 of claim 1, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 6.  A suggested amendment is –a user profile of the plurality of user profiles--.
At line 12 of claim 5, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 7.  A suggested amendment is –a user profile of the plurality of user profiles--.
At line 13 of claim 5, it is unclear if the auto-pilot application should be recited as on “one of the plurality of networked computers” or of  “one of the plurality of networked computers” or something else.  Regardless, appropriate grammar is missing.  
At line 17 of claim 5, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 7.  A suggested amendment is –a user profile of the plurality of user profiles--.
Claim 5 at line 26 recites the limitation "the above-listed processes".  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, though indefinite, it appears that “a user interface operating one of the plurality of networked computers” should apparently read -- a user interface operating on one of the plurality of networked computers--.
At line 7 of claim 9, it is unclear if “a computer” is the same as or different than “a computer” recited at line 3.  
At line 9 of claim 9, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 4.  A suggested amendment is –a user profile of the plurality of user profiles--.
At line 10 of claim 9, it is unclear if “a computer” is the same as or different than “a computer” recited at line 3 or “a computer” recited at line 7.  
At line 11 of claim 9, it is unclear if “a user profile” is the same as or different than “a plurality of user profiles” recited at line 4.  A suggested amendment is –a user profile of the plurality of user profiles--.
Claim 9 at line 16 recites the limitation "the wireless networking device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 20 recites the limitation "the above-listed processes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 1 recites the limitation "the computing device".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791